         Case 3:19-cv-00141-KGB Document 11 Filed 10/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

JERRY MCKEE                                                                      PLAINTIFF

v.                            Case No. 3:19-cv-00141-KGB-BD

RUSTY MCMILLION, et al.                                                       DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Jerry McKee’s complaint is dismissed without prejudice.

       It is so adjudged this 29th day of October, 2020.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
